Case 2:20-cv-00602-JNP-CMR Document 28 Filed 08/25/21 PageID.272 Page 1 of 2
                                                              FILED
                                                       2021 AUG 25 AM 9:59
                                                              CLERK
                                                       U.S. DISTRICT COURT
                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH

 Y. VADIM YUDIN,

                        Plaintiff,                  ORDER ADOPTING REPORT AND
                                                        RECOMMENDATION
         v.

 SALT LAKE CITY SCHOOL DISTRICT,
                                                     Case No. 2:20-cv-00602-JNP-CMR
                        Defendant.
                                                     Judge Jill N. Parrish


       Magistrate Judge Cecilia M. Romero issued a Report and Recommendation that the court

deny defendant Salt Lake City School District’s motion for summary judgment and grant plaintiff

Y. Vadim Yudin’s motion to amend. Judge Romero notified the parties that a failure to file a timely

objection to her recommendation could waive any objections to it. No objection was filed within

the allotted time.

       Because no party objected to the Report and Recommendation, any argument that it was in

error has been waived. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th

Cir. 1996). The court will decline to apply the waiver rule only if “the interests of justice so

dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The court has reviewed the

Report and Recommendation and concludes it is not clearly erroneous. Thus, the court finds that

the interests of justice do not warrant deviation from the waiver rule and ADOPTS IN FULL the

Report and Recommendation.

       Accordingly, the court ORDERS as follows:

       1. The Report and Recommendation, ECF No. 26, is ADOPTED IN FULL.
Case 2:20-cv-00602-JNP-CMR Document 28 Filed 08/25/21 PageID.273 Page 2 of 2




      2. The court DENIES defendant Salt Lake City School District’s motion for summary

         judgment. ECF No. 15.

      3. The court GRANTS plaintiff Y. Vadim Yudin’s motion to amend. ECF No. 19. The

         Amended Complaint filed on August 19, 2021 shall be the operative complaint.

      DATED August 25, 2021.

                                         BY THE COURT:



                                         ______________________________________
                                         JILL N. PARRISH
                                         United States District Judge




                                               2
